Citation Nr: 0026447	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Roland V. Combs III, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The veteran was scheduled for a videoconference hearing 
before a member of the Board on April 17, 2000.  According to 
a report of contact in the file, he contacted the RO on April 
14, 2000, and asked if his attorney had rescheduled the 
hearing, as the veteran had asked him to do.  No 
communication had been received from his attorney regarding 
rescheduling of the hearing.  The veteran did not appear for 
the April 17, 2000, hearing.  He should be rescheduled for 
the next available videoconference hearing date, with 
appropriate notice sent to him and his attorney regarding the 
rescheduled date.

This case is REMANDED to the RO for the following:

The RO should reschedule the veteran for 
a videoconference hearing before a member 
of the Board on the next available date.  
Appropriate written notice should be 
provided to the veteran and his attorney.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


